COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-194-CV

JOHN BENJAMIN CLOPTON, JR.,                                          APPELLANTS
INDIVIDUALLY, BARBARA ANN 
CLOPTON, INDIVIDUALLY, AND 
JOHN BENJAMIN CLOPTON, JR. 
AND BARBARA ANN CLOPTON 
AS THE HEIRS OF THE ESTATE 
OF DAVID WAYNE CLOPTON, 
DECEASED 
 
V.
 
DALLAS/FORT WORTH                                                             APPELLEE
INTERNATIONAL AIRPORT BOARD
 
------------
 
FROM THE 
141ST DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellants John Benjamin Clopton, Jr. and Barbara Ann Clopton, 
individually and as heirs of the estate of David Wayne Clopton, filed a notice of 
accelerated appeal demonstrating their intent to appeal the trial court’s order 
granting Appellee Dallas/Fort Worth International Airport Board’s motion to 
dismiss the cause for lack of jurisdiction.  No such order appears in the record. 
In their response to our letter communicating our concerns that we may have 
no jurisdiction over this appeal because it appears that no appealable order has 
been entered, Appellants agreed that the order complained of was never 
entered.  Accordingly, we dismiss the appeal for want of jurisdiction.



                                                                  PER CURIAM
 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ. 
 
DELIVERED:  October 16, 2003